W. Allen, J.
Under the Pub. Sts. c. 100, § 12, as amended by the St. of 1882, c. 259, the maintaining by the defendant, upon the premises, of a painted glass window, or of any other obstruction, which interfered with a view of the interior of the premises, or of the business conducted upon the premises, made his license void, although the obstruction existed wh.en the license was granted. The license must be granted before it takes effect, and it is upon condition that, after it takes effect, the licensee shall not place or maintain the prohibited obstruction upon the premises. The evidence in the appellate court tended to prove the same offence of which the defendant was convicted in the court below. It need not be proved by the same evidence. The" rulings of the court were correct.
Exceptions overruled.